DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newman et al. (US 2015/0040164).

Regarding claim 1, Newman teaches a wireless system comprising: 
a wearable display; and 
(In Newman ¶0037 discloses the VR headset device.)

instructions executable by a processor to: 
assign a first portion of a total bandwidth, associated with wirelessly delivering a virtual reality (VR) video stream to the wearable display, to instantiate of an image of an active region of the VR video stream on the wearable display; and 


assign a second portion of the total bandwidth to buffering a peripheral region of the video stream.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also see 0037.)

Regarding claim 2, Newman teaches the system of claim 1, wherein the peripheral region of the stream includes a portion of the VR video stream that is adjacent to the active region and is not displayed on the display during the assignment.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). When the FOV (displayed) changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers (not displayed content) of the image remain updated and full.)


(In Newman ¶0045 a user views VR content on a resource-limited device and/or other devices characterized by a given amount of available data transmission bandwidth, and/or computational capacity.)

Regarding claim 9, Newman teaches a non-transitory computer-readable medium containing instructions executable by a processor to cause the processor to: 

assign a first portion of a total bandwidth, associated with wirelessly delivering a virtual reality (VR) video stream to a wireless VR device, to the production of an image of an active region of the VR video stream on a wearable display of the wireless VR device; 
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest. Note the 90 degrees is applicant’s first portion, and the 30 degree sides are additional portions. Also see ¶0037 which discloses the VR headset device.)

assign a second portion of the total bandwidth to buffering, on the wireless VR device, a first peripheral region of the VR video stream; and 
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the 

assign a third portion of the total bandwidth to buffering, on the wireless VR device, a second peripheral region of the VR video stream.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants third portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also see 0037.)

Regarding claim 12, Newman teaches a method comprising: 
assigning a first portion of a total bandwidth, associated with wirelessly delivering a virtual reality (VR) video stream to a wireless VR device, to be dedicated to the production of an image of an active region of the VR video stream on a display of the wireless VR device; 
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest. Note the 90 degrees is applicant’s first portion, and the 30 degree sides are additional portions. Also see ¶0037 which discloses the VR headset device.)

assigning a second portion of the total bandwidth to buffering, on the wireless VR device, a peripheral region of the VR video stream;


dividing the peripheral region into a plurality of segments; and
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants divided peripheral regions. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also see 0037.)

dividing the second portion of the total bandwidth among the plurality of segment based on a predicted active region shift.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note there are two 30 degree sides and therefore peripheral component has two parts to be retrieved and buffered. ¶0080 discloses if a user is zoomed in, then subsequent displays are 

Regarding claim 13, Newman teaches the method of claim 12, comprising predicting the active region shift based on historical data of a prior active region shift into the peripheral region during a prior delivery of the VR video stream.1
(Newman ¶0080 discloses if a user is zoomed in, then subsequent displays are likely to be at a similar zoom scale; if the user is zoomed out, then the boundary content should also be scaled a commensurate amount. In another example, if the user is panning to the left, the rendering device can pre-fetch more boundary data to the left based on the assumption that the user will continue to pan to the left. Alternatively, the rendering device can pre-fetch more boundary data to the right, anticipating that the user is more likely to turn back. ¶0078 further discloses the content of interest is based on probable user interest, where user interest can be actively determined from empirically gathered user data, such as historical viewing data.)

Regarding claim 14, Newman teaches the method of claim 12, comprising predicting the active region shift based on a vector of a prior active region shift into the peripheral region during the delivery of the VR video stream.
(Newman ¶0045 discloses invention is presented primarily within the context of panoramic and VR content, benefiting from selective viewing of portions of an image or other sensor data. Where ¶0037 further discloses the VR head set monitors the head's roll, pitch, yaw, and/or other motion information to identify and display a portion of the VR-content to the user. Where the head tilt information in this instance is gathered based on one or more headset mounted sensors (e.g., accelerometers, positioning sensors, etc.). ¶0104 discloses an accelerometer provides device motion information, including velocity and/or acceleration vectors representative of motion.)


(Newman ¶0045 discloses invention is presented primarily within the context of panoramic and VR content, benefiting from selective viewing of portions of an image or other sensor data. Where ¶0037 further discloses the VR head set monitors the head's roll, pitch, yaw, and/or other motion information to identify and display a portion of the VR-content to the user. Where the head tilt information in this instance is gathered based on one or more headset mounted sensors.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2015/0040164) in view of Stokking et al. (US 2019/0313160).

Regarding claim 4, Newman teaches the system of claim 1. 



However, Newman in view of Stokking teaches wherein an amount of the first portion of the total bandwidth and an amount of the second portion of the total bandwidth are determined based on a predicted shift of the active region into the peripheral region for the VR video stream.
(In Stokking ¶0008 gives a bandwidth availability, the system provides bandwidth for guard bands/non-visible video content (applicant’s peripheral regions -> second portion of the total bandwidth) and also provides bandwidth for the video content actually visible to the user (applicant’s active region -> first portion of the total bandwidth), are associated with the predicting head rotation and speed of head rotation.) 

Therefore, it would have been obvious, before the effective filing date of the instant application, to combine Newman and Stokking so that the FOV field of view and sides of Newman can be allocated bandwidth according the processes of Stokking, as this modification would reduce delays between requesting content, receiving the requested content, and decoding the requested content, as taught by Stokking ¶0007.

Regarding claim 5, Newman teaches the system of claim 1.

Newman does not teach wherein an amount of the first portion of the total bandwidth and an amount of the second portion of the total bandwidth are variable throughout the VR stream.

However Newman teaches wherein an amount of the first portion of the total bandwidth and an amount of the second portion of the total bandwidth are variable throughout the VR stream.
(In Stokking ¶0008 gives a bandwidth availability, the system provides bandwidth for guard bands/non-visible video content (applicant’s peripheral regions -> second portion of the total bandwidth) and also provides 

Therefore, it would have been obvious, before the effective filing date of the instant application, to combine Newman and Stokking so that the FOV field of view and sides of Newman can be allocated bandwidth according the processes of Stokking, as this modification would reduce delays between requesting content, receiving the requested content, and decoding the requested content, as taught by Stokking ¶0007.

Regarding claim 6, the combination of Newman and Stokking teaches the system of claim 5, wherein the amount of the first portion of the total bandwidth assigned to instantiate the image of the active region is determined based on an amount of data associated with a portion of the VR stream corresponding to the active region.
(In Stokking ¶0004 a VR video may be streamed to a VR rendering device and if the entire panoramic view is to be streamed in high quality and possibly in 3D, this may require a large amount of bandwidth, where the bandwidth requirements may easily reach tens or hundreds of Mbps.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2015/0040164) in view of Stokking et al. (US 2019/0313160) in view of Yuan et al. (US 2012/0060083).

Regarding claim 7, the combination of Newman and Stokking teaches the system of claim 6.

The combination of Newman and Stokking does not explicitly teach wherein the amount of the second portion of the total bandwidth assigned to buffering the peripheral region is determined based on an amount of the total bandwidth remaining after the assignment of the first portion of the total bandwidth.

However, Yuan teaches wherein the amount of the second portion of the total bandwidth assigned to buffering the peripheral region is determined based on an amount of the total bandwidth remaining after the assignment of the first portion of the total bandwidth.


Therefore, it would have been obvious, before the effective filing date of the instant application, to combine Newman, Stokking, and Yuan so that so that the FOV field of view and sides of Newman can be allocated to a particular resource where resources are limited, further classifying and prioritizing content, as this modification would improve the time to display and enhance the user experience, as taught by Yuan ¶0009 and ¶0019.

Claims 8, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US 2015/0040164) in view of Rutschman et al. (US 2019/0028721).

Regarding claim 8, Newman teaches the system of claim 1.

Newman does not teach instructions executable by the processor to exclude data of the image of the active region instantiated on the wearable display when an amount of data associated with instantiating the image exceeds an amount of information deliverable utilizing the assigned first portion of the total bandwidth.

However, Rutschman teaches instructions executable by the processor to exclude data of the image of the active region instantiated on the wearable display when an amount of data associated with instantiating the image exceeds an amount of information deliverable utilizing the assigned first portion of the total bandwidth.
(In Rutschman ¶0042 teaches an ultra-high-resolution overall image that far exceeds the bandwidth capability. Where the image processor decimates pixels and reduce the resolution of pixels, and the processor then responds to the request with the image data, which fits within the bandwidth constraints of the wireless network interface.)



Regarding claim 10, the combination of Newman and Rutschman teaches the non-transitory computer-readable medium of claim 8, wherein the first peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to the active region along a first axis, and 
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also see 0037.)

wherein the second peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to the active region along a second axis perpendicular to the first axis.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants third portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the 

Regarding claim 11, the combination of Newman and Rutschman teaches the non-transitory computer-readable medium of claim 8, 
wherein the first peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to and surrounding the active region, and 
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the corresponding amount of panning motion, additionally, ensuring that the 30.degree. buffers of the image remain updated and full. Also see 0037.)

wherein the second peripheral region corresponds to a non-displayed portion of the VR video stream adjacent to and surrounding the first peripheral region.
(In Newman ¶0091 during viewing, the user selects the option of a full resolution 90.degree. FOV field of view image (active region); responsively, the device retrieves and renders a 90.degree. FOV image of the content of interest at full resolution, but also retrieves boundary content sufficient to render 30.degrees. on the sides of the content of interest (peripheral region). Note the 90 degrees is applicant’s first portion, and one of the 30 degree sides are applicants second portion. Note there are two 30 degree sides and therefore peripheral component has two parts to be buffered. Further, the device retrieves and buffers components for the 30.degree. buffers of the image. When the FOV changes to the left and right, the device responsively retrieves the components for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426